Exhibit 10.23

 

HOME FEDERAL BANK

PROMISSORY NOTE MODIFICATION AGREEMENT

 

Modification #4386

 

 

Loan #9206756

 

This Agreement is made as of February 16, 2006, between Home Federal Bank having
its office at 225 South Main Avenue, Post Office Box 5000, Sioux Falls, South
Dakota 57117-5000 (“Lender”) and Great Plains Ethanol LLC, 27716 462nd Ave.,
Chancellor, SD 57015 (“Borrower”).

 

RECITAL 5:

 

A.                                   Lender is the holder of a Promissory Note
of Borrower dated February 28, 2003 payable to the Lender in the original
principal amount not to exceed $1,600,000.00 (the “Loan”).

 

B.                                     Lender is willing to modify payment terms
of the Loan evidenced by the Loan Documents in the manner set forth below. These
proposed changes are requested by and acceptable to Borrower. Borrower
acknowledges that the Loan Documents shall remain the legal and binding
obligation of Borrower, endorsers and guarantors, free of any claim, defense or
offset.

 

Accordingly, In consideration of the premises and other good and valuable
consideration, each paid to the other, the parties agree as follows:

 

1.                                       Effective as of, N/A and until the Loan
is fully paid or Lender changes the number of basis points or the Index,
whichever is the first to occur, the unpaid balance of the Loan shall bear
interest at a variable rate of N/A basis points in excess of the N/A (“Index”).
Lender at its discretion, may change the number of basis points or Index upon
thirty (30) days’ prior written notice to Borrowers.

 

2.                                       The unpaid principal balance of the
Loan and Interest thereon shall be paid in full on or before March 1, 2007.

 

3.                                       The maximum amount of the Loan is
changed to and shall not exceed $960,000.00.

 

4.                                       The Loan Documents are amended to the
extent necessary to reflect the changes set forth above. No other amendments are
made to the Loan Documents. Except as amended herein, the terms and conditions
contained in the Loan Documents, and the Related Documents described therein,
shall continue to govern the relationship of the parties.

 

5.                                       It is understood and agreed by the
parties that this Agreement shall not operate as a novation of the Loan
Documents or the Loan,

 

--------------------------------------------------------------------------------


 

6. A Loan Modification Fee of $2,812.50 will be charged.

 

IN WITNESS WHEREOF, the parties hereto each duly executed this Agreement as of
the day and year first above written.

 

 

HOME FEDERAL BANK

 

 

 

 

 

 

 

 

 

 

 

BY:

Terry Cleberg

 

 

 

ITS:

VP

 

 

 

 

 

BORROWER:

 

 

 

 

 

 

 

GREAT PLAINS ETHANOL LLC

 

 

 

 

 

 

 

/s/ Darrin Ihnen

 

 

DARRIN IHNEN, PRESIDENT

 

 

--------------------------------------------------------------------------------